ORDER
PER CURIAM.
Appellant, Tyrone Davis (“Movant”), appeals from the judgment of the Circuit Court of St. Louis County convicting him, after a jury trial, of robbery in the first degree, section 569.020 RSMo (2000),1 resisting arrest, section 575.150, unlawful use of a weapon, section 571.030, and possession of drug paraphernalia, section 195.233. Movant was sentenced as a prior offender to twenty years imprisonment for first degree robbery, one year for resisting arrest, five years for unlawful use of a weapon, and one year for possession of drug paraphernalia. All terms were to be served concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.